Interim Decision #1968

MATTER OF LEVINE

In Visa Petition Proceedings
A-18485936
Decided by Board April 11, 1969
Since beneficiary's divorce obtained in Mexico at a timo when both parties
thereto were permanent residents of, and domiciled in, Mexico, even
though the parties to the divorce were not actually present in court but
were represented by counsel, is recognized as valid under California law
for the purpose of her subsequent marriage to the 'U.S. eitizen petitioner
in that State, the marriage is recognized as valid for the purpose of conferring immediate relative status on beneficiary as the spouse of the U.S.
citizen petitioner.
ON BEHALF OF PETITIONER:

Donald L. Ungar, Esquire
Phelan, Simmons and Ungar
° 517 Washington Street
San Francisco, California 94111

(Brief filed)
The petitioner, a citizen of the United States, appeals from an
order entered by the District Director at San Francisco, California on September 30, 1968 denying a visa petition for immediate
relative status filed in behalf of his wife, Irene Elisabeth Levine,
whom he married in a civil ceremony in Las Vegas, Nevada on
December 28, 1965 and remarried in a religious ceremony at San
Francisco, California on February 11, 1966. Exceptions have been
taken to the District Director's finding that the petitioner's marriage to the beneficiary is not valid for immigration purposes because of the alleged invalidity of a divorce obtained by the beneficiary in Mexico from her former husband.
The issue presented on appeal concerns the validity of the
beneficiary's divorce from her prior husband which was granted
by the Juzgado De Lo Civil, Tlaxcala, Mexico, on December 18,
1965 and recorded on December 28, 1965. The applicable rule of
law concerning the validity for immigration purposes of a subsequent marriage where an earlier marriage has been terminated
by a divorce secured in Mexico has been stated by the Attorney

- 244

Interim Decision #1968
General as follows: "The validity of a marriage is governed by
the law of the place of celebration." Matter of P—, 4 I. & N. Dec.
610 (A.G., 1952) also see Matter of Freeman, 11 I. & N. Dec.
482 (BIA, 1966). We conclude that the laws of California control

in the instant case as the beneficiary testified that she has resided
in California with her husband since February of 1966 (p. 3) •
The beneficiary is a citizen of Sweden, born of Swedish parents
in Paris, France, on December 10, 1930. Her first marriage to a
Swedish national was terminated by a divorce obtained by her
first husband in Stockholm, Sweden, on April 18, 1956. A copy of
this divorce decree is in the record.
Following her divorce in Stockholm, the beneficiary traveled to
Mexico City_ There in 1956 she met Leo Eugene Haughey, an
American citizen, who had been lawfully residing in Mexico for
some time. While in the United States on a temporary visit, the
beneficiary married Haughey at Concordia, Kansas, on October
22, 1957. They returned to Mexico City immediately following the
wedding and lived there together until their separation in February of 1965. The beneficiary became a lawful permanent resident
of Mexico soon after her marriage to Haughey.
Following her separation from Haughey, the beneficiary returned to Sweden for a visit. She left her personal belongings in
MexiCo City. During August 1965 while in Sweden, she decided to
obtain a divorce from Haughey. She notified her lawyer iii Mexico City to proceed with the filing of a divorce action, and while
visiting in California in September of 1965, she signed the required documents. The divorce decree was handed down by the
Civil Court of Tlaxcala, Mexico on December 18, 1965. She obtained a cony of the decree personally from her lawyer when she
was in Mexico City during February of 1966 (p. 3, Statement of
August 20, 1968) .
In an affidavit executed on November 9, 1968, the _beneficiary
stated:
I did not go to Mexico personally for the divorce ... I was advised by my
lawyer in Mexico City that it was perfectly legal and proper for me to secure a divorce in this manner . . . I certainly had no intention of evading
any law of the United States or of California in securing my divorce this
way. (Emphasis added.)

The beneficiary also stated in the affidavit that she retained her
lawful residence in Mexico until February of 1967, when she returned to Mexico City for her personal belongings. Her former
husband also continued to reside in Mexico until the middle of
1967. The beneficiary returned to Sweden and on November 12,

1967, she had her visitor's visa revalidated by the United States
245

Interim Decision #1968
Consul (p. 3, Statement of August 20, 1968) . The beneficiary last
entered the United States with the petitioner on May 6, 1968, and
was admitted as a visitor.
The Uniform Divorce Recognition Act, 1 enacted by the California State legislature in 1949, prohibits recognition of foreign divorce decrees where both parties were California domieiliaries at
the time of the proceedings. It appears, therefore, that the Uniform Divorce Recognition Act is not controlling in this case since
there is no showing that either of the parties to the Mexican divorce proceeding was domiciled in California at the time of the
Mexican decree.
Questions concerning the recognition of foreign judgments in

California are governed by section 1915, Code of Civil Procedure,
California, which provides:
Except as provided in Chapter 2 (commencing with section 1713) of Title
II of Part 2 of this Code, a final judgment of any other tribunal of a foreign country having jurisdiction, according to the laws of such country, to
pronounce the judgment, shall have the same effect as in the country where
rendered, and also in the same effect as final judgments rendered in this

The Supreme Court of California has stated that the application of section 1915 of the California Civil Code depends upon
two conditions. The first, which is mentioned in the statute, requires a showing that the foreign court had jurisdiction under its
own laWs to pronounce the judgment. The second condition,
which is not mentioned in the statute, would preclude recognition
of the foreign judgment if the judgment is contrary to the public
policy of California or violates due process limitations, Scott v.
Scott, '51 Cal. 2d 249, 331 P. 2d 641, 645 (1958) .
The beneficiary and her former husband were lawful residents

of Mexico City at the time their divorce proceeding was commenced in Tlaxcala, Mexico. According to the record, they never
appeared personally before the Tlaxcala Court. It is stated in the
divorce decree that both the beneficiary and her former husband
decree that both the beneficiary and her former husband were
represented by counsel and that "all legal requirements had been
2 Uniform Divorce Recognition Act of 1949 (chi. 1292, p. 2275, Statutes of
1949). Sec. 150.1—"A divorce obtained in another jurisdiction shall be no
force or effect in this state, if both parties to the marriage were domiciled in
this state at the time the proceedings for the divorce were commenced." Sec.
150.2—This section provides that a presumption of domicile is raised if the
party obtaining the divorce was domiciled in California within 12 months
prior to the action and resumed residence within 18 months afterwards, or

if a residence has been maintained during the absence.
2 The exceptions referred to are not applicable here.

246

Interim Decision #1968
satisfied ... and in addition [they had] complied with the requisities of statutes 139 and 140 of the Code of Civil Procedure" 9 in
that they had renounced the forum of their domicile. It is also
stated in the divorce decree that the complainant (beneficiary)
had submitted to the court Certificate No. 2153417 issued by the
Federal Government of Mexico as evidence of her legal admission
to Mexico and that under Article 1 of the Mexican Constitution
and Statute 12 of the Civil Code of the Federal District (Mexico
City), the parties are entitled to enjoy the benefits of the laws of
Mexico and the State of Tlaxcala (See translation of divorce decree found in the record). We conclude on the basis of the foregoing that the Civil Court at Tlaxcala had jurisdiction under its
own law to pronounce the judgment of divorce granted the beneficiary on December 18, 1965.
We next turn to a determination of whether the public policy
of the State of California would preclude the recognition of the

beneficiary's -Mexican divorce decree. The California Supreme
Court in the case of Rediker v. Rediker, 35 Ca1.2d 796, 221 P.2d 1
(1950) , recognized as valid a Cuban divorce decree upon a showing that the Cuban court had jurisdiction of one of the parties.
Relative to the public policy of the State of California, the court
said:
It can no longer be said that public policy requires nonrecognition of all
irregular foreign divorces . . . We conclude that the public policy of this
state requires the preservation of the second marriage and the protection of
the rights of the second spouse, rather than a dubious attempt to resurrect
the original marriage.4

The California Supreme Court in Scott v. Scott (supra at p. 645
of 331 P.2d) said that the question of public policy did not arise
in that case because the "plaintiff was a bona fide resident of
Mexico, neither party was a resident of California, and the defendant had reasonable notice." Since the record affirmatively establishes that the foreign jurisdiction (Mexico) had a legitimate
interest in the marital status of both the beneficiary and her for3 Articles 139 and 140 of the Code of Civil Procedure, State of Tlaxcala,
Mexico read as follows:
Art. 139. That judge has jurisdiction to whom the litigants have submitted themselves expressly or by implication.

Art. 140. There is express submission when the interested persons renounce clearly and in a final manner the forum which the law grants them,

and designate with all precision the Judge to whom they submit themselves.
4 To the same effect is the decision of the California Supreme Court in
Dietrich. v.

Dietrich,

41 Adv. Cal. Itepte. 509, 510-571, 261 P.2d 260, 273

(1953). Also see Watson v. Watson, 39 021.2d 305, 807, 246 P.2d 19 (1952).

247

Interim Decision #1968
mer husband, we conclude that the divorce decree granted the
beneficiary by the Civil Court of Tlaxcala, Mexico does not offend
the public policy of the State of California.

Concerning the validity of Mexican divorce decrees, the Supreme Court of California has stated the general rule in Scott v.
Scott (supra. at p_ 648 of 331 P.2d and cases cited) as follows:
Where a party has established a bona fide residence in Mexico and obtained a Mexican decree of divorce, such decree is entitled to full faith and
credit in California.

This Board has followed a rule similar to the California rule
based upon whether the foreign jurisdiction has a legitimate interest in the marital status of the parties concerned in determining whether a foreign divorce decree should be recognized for immigration purposes .6
We conclude that on this record, the petitioner's marriage to
the beneficiary at San Francisco, California on February 11, 1966
is valid and subsisting under the laws of the State of California.
The beneficiary is entitled to immediate relative status under the
provisions of section 201(b) of the Immigration and Nationality
Act as the spouse of a United States citizen. An appropriate
order will be entered.
ORDER: It is directed that the appeal be and the same is
hereby sustained; the visa petition filed pursuant to section
204 (a) of the Immigration and Nationality Act is hereby approved.

5 Matter of B—, 5 I. & N. Dec.
659 (BIA, 1954), Matter of Freeman. 11 I.
& N. Dec. 482 (BIA, 1966), Matter of Kurtin, 12 I. & N. Dec. 284 (BIA, 1967).

248

